Appeal by the de*537fendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered November 23, 1994, convicting him of burglary in the third degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was not legally sufficient to establish his guilt of burglary in the third degree is not preserved for appellate review because it was not advanced with specificity on his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v Johnson, 169 AD2d 779; People v Udzinski, 146 AD2d 245).
In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., O’Brien, Ritter and Friedmann, JJ., concur.